                   IN THE UNITED STATES DISTRICT COURT
          FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                               )
 RUSSELL, et al.                               )
                                               )
 Plaintiffs,                                   )
                                               )              Case No. 4:19-cv-00226
 v.                                            )                  (Class Action)
                                               )          The Honorable Lee H. Rosenthal
 HARRIS COUNTY, TEXAS, et al.                  )                U.S. District Judge
                                               )
 Defendants.                                   )
                                               )

                 NOTICE OF FILING SECOND AMENDED COMPLAINT

        Plaintiffs hereby file their Second Amended Class Action Complaint, Exhibit 1, with leave

of the Court. See Dkt. 179 (granting leave to file a second amended complaint). Plaintiffs also file

a redlined version of the Second Amended Complaint, showing the amendments Plaintiffs made

to the First Amended Complaint (Dkt. 140-1). See Exhibit 2.


Date: June 26, 2020                                    Respectfully Submitted,

/s/ Alec Karakatsanis                                  /s/ Neal S. Manne
/s/ Elizabeth Rossi                                    Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)                Texas Bar No. 12937980
alec@civilrightscorps.org                              nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                         Lexie G. White
elizabeth@civilrightscorps.org                         Texas Bar No. 24048876
Civil Rights Corps                                     lwhite@susmangodfrey.com
1601 Connecticut Ave NW, Suite 800                     Joseph S. Grinstein
Washington, DC 20009                                   Texas Bar No. 24002188
Telephone: (202) 681-2721                              jgrinstein@susmangodfrey.com
                                                       SUSMAN GODFREY L.L.P.
/s/ Liyah Brown                                        1000 Louisiana Street, Suite 5100
Mimi Marziani (Pro Hac Vice)                           Houston, Texas 77002
Texas State Bar No. 24091906                           Telephone: (713) 651-9366
mimi@texascivilrightsproject.org                       Facsimile: (713) 654-6666
Liyah Brown (Pro Hac Vice)
D.C. Bar No. 500149                                    /s/ Michael Gervais
liyah@texascivilrightsproject.org                      Michael Gervais (Pro Hac Vice)

                                                   1
Peter Steffensen                        mgervais@susmangodfrey.com
Texas State Bar No. 24106464            SUSMAN GODFREY L.L.P.
Southern District No. 3327006           1900 Avenue of the Stars, #1400
peter@texascivilrightsproject.org       Los Angeles, CA 90067
Texas Civil Rights Project              Telephone: (310) 789-3100
2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                    2
                                CERTIFICATE OF SERVICE

       I certify that on June 26, 2020 a true and correct copy of this document properly was

served on counsel of record via electronic filing in accordance with the USDC, Southern District

of Texas Procedures for Electronic Filing.


                                                    /s/ Elizabeth Rossi
                                                    Elizabeth Rossi




                                               3
